Citation Nr: 0501516	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from March 1979 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Travel Board Hearing in August 2004 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Initially, the Board notes that the March 2003 letter issued 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), notice 
requirements is of doubtful sufficiency.  The letter 
minimally informs the veteran of what the evidence must show 
to support a claim for entitlement to TDIU, but it does not 
clearly delineate who will obtain what part of the evidence 
needed to support the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the statement of 
the case (SOC) contains this information, in light of the 
fact that the case requires remanding on other grounds, the 
Board deems issuance of another VCAA notice letter as 
indicated.

At the Travel Board Hearing, the veteran's representative 
related that, in addition to the functional loss the veteran 
has experienced due to his service-connected musculoskeletal 
disabilities, the primary basis of the veteran's claim is the 
collateral affect of the medications prescribed to alleviate 
the veteran's symptoms.  Specifically, the representative 
asserted that the medications render the veteran unable to 
work, as they impact his memory and ability to concentrate.  
The veteran endorsed these bases in his testimony.  The Board 
notes that the April 2003 VA examination report reflects that 
the examiner assessed only the functional limitations of the 
veteran's service-connected musculoskeletal disabilities.  
The examiner did not comment or opine on any impact the 
veteran's service-connected disabilities or medications may 
have on his ability to function, to include the veteran's 
employability.

The Board further notes that, at the Travel Board Hearing, 
the veteran and his representative referred to entries in his 
VA Vocational Rehabilitation File.  There are statements from 
a VA counseling psychologist and the veteran's case manager, 
both of whom apparently counseled the veteran while he 
received VA vocational rehabilitation services.  The 
veteran's Vocational Rehabilitation File is not included with 
the case file.  In light of the references to it, and the 
statements by VA employees who interacted with the veteran in 
that capacity, the Board deems the file to be material to the 
veteran's appeal and it must be obtained prior to appellate 
review.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance as concerns the issue on 
appeal.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence VA will obtain on his behalf.

2.  After the above is complete, the RO 
should associate the veteran's Vocational 
Rehabilitation File with the case file.

3.  After the above is completed, the RO 
shall arrange for an appropriate medical 
examination(s) of the veteran to assess 
whether his service-connected 
disabilities, to include the impact of 
medications prescribed as treatment for 
his service-connected disabilities, 
render him unemployable.  All indicated 
tests and studies should be performed.  
It should be determined whether all 
findings recorded are related to the 
service-connected pathology.  If symptoms 
of service-connected and non-service-
connected pathology cannot be 
dissociated, that should be noted in the 
case file.  The RO shall ask the 
examiner(s) to assess the veteran's 
ability to pursue substantially gainful 
employment in view of all service- 
connected pathology, without regard to 
age.  The RO shall ensure that the claim 
file is provided to the examiner(s) for 
use and reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, please state 
that fact for the record.

In rendering this opinion only service-
connected disorders are for 
consideration.  The veteran's age is not 
for consideration.  If he is unemployable 
due to age or due to non-service-
connected disorders, that too should be 
specifically set forth.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



